HAMBLEN, Chief Justice.
I concur in the result reached in the foregoing opinion, but feel that the apparent failure of the opinion, as filed, to comply with Rule 453, T.R.C.P., requires explanation. The statement of the points of error upon which the appeal is predicated, as contained in appellants’ brief, consumes-eighteen printed pages. Point Number One complains of the error of the trial court in overruling defendants’ motion for instructed verdict for each and all of the reasons and grounds therein set out. Point Two makes similar complaint of the overruling of defendants’ motion for judgment non obstante veredicto, and Number Three, of the overruling of the defendants’ motion for new trial. Points of error so framed have been held to be not in compliance with Rule 418, T.R.C.P. Hudspeth v. Hudspeth, Tex.Civ.App., 206 S.W.2d 863. Appellants’ remaining thirty points of error are multifarious and argumentative. Many such points individually consume several printed pages of the brief. They embrace not one specific ground of error, but many general grounds. Points so framed have likewise been held to be not in compli-*501anee with the stated rule. Even under the most liberal construction of the briefing rules, appellants’ brief fails of even substantial compliance therewith, and renders most difficult, if not impossible, the preparation of an opinion complying with the spirit of Rule 453.